DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
In the Examiner's analysis of claim 1 in light of Carter, the Examiner stated: 
a) providing, by a signal source circuit (200) of a sensing circuit (200), a signal (401) to a sensor (226, 412) via a conductor (lead into 412), wherein, when the sensor is exposed to a condition (change in 401 to 418: paragraph 51-54), and is receiving the signal, an electrical characteristic of the sensor affects the signal(paragraph 42-49, paragraph 51-54).
The Applicant respectfully disagrees with this analysis. In particular, Carter teaches that two signals are being generated: the actuator current (215 of Figure 2, 401 of Figure 4) and the excitation signal 228. The actuator current is sourced to the actuator (216 of Figure 2, 418 of Figure 4) and sensing resistor 412 is used to measure the current through the actuator. The excitation signal 228 is provided to the sensor 226, which is used to sense position of the actuator via movement of the core 224. [para 47] 
With respect to the actuator current that is sourced to the actuator, the actuator current (i.e., the signal provided to the actuator) is not changed by the sensing resistor 412 since it is in series with the actuator 418. In other words, the sensing resistor 412 does not affect the signal; the resistor 412 merely creates a voltage that is representative of the current based on its resistance.  As such, this circuit of Carter's servo controller does not anticipate this portion of claim 1.
With respect to the excitation current 228, it is applied to a first winding of a transformer (sensor 226). The movable core 224 affects the voltage and current of the secondary windings that generate the signal(s) provided to the feedback circuit 234, but it does not affect the current through the first winding. As such, this circuit of Carter's servo controller does not anticipate this portion of claim 1.
Applicant has discussed how Carter allegedly does not disclose the elements of claim 1 directed to a signal provided to a sensor from a signal source and how the sensor, having been exposed a 
Applicant further discusses
b) wherein, when the sensing signal is in a noisy environment, transient noise couples with the signal to produce a noisy signal (paragraph 51-54); comparing by a transient circuit (400) of the sensing circuit, the noisy signal with a representation of the noisy signal (413); and when the noisy signal compares unfavorably with the representation of the noisy signal, supplying, by the transient circuit, a compensation signal to the conductor ( 403), wherein a level of the compensation signal corresponds to a level at which the noisy signal compares unfavorably with the representation of the noisy signal (paragraph 51-54).
The Applicant respectfully disagrees with this analysis. In particular, circuit 400 of Carter is, as discussed above, corresponds to switching power amplifier 208 of Figure 2 and the switching amplifier 124 of Figure 1. The switching power amplifier is part of the actuator drive and sense circuit 121 which produces the actuator current (215 of Figure 2, 401 of Figure 4) to drive the actuator (216 of Figure 2, 410 of Figure 4).
Further, element 410 of Carter is an actuator; it is not a signal source circuit. Element 413 of Carter is the voltage drop across sensor resistor 412, which represents the actuator current 401; it is not the signal combined with transient noise. Thus, Carter does not teach or suggest a comparison of the noisy signal with a representation of the noisy signal and does not teach or suggest supplying a compensation signal when the comparison is unfavorable.
Applicant has discussed how Carter allegedly does not disclose the elements of claim 1 directed to transient noise coupling to the sensing signal in a noisy environment and producing a noisy signal where the sensing circuit compares the noisy signal with a representation of the noisy signal and provides a compensation signal to the conductor at a level corresponding to the unfavorable comparison result.  The Examiner respectfully traverses this assertion since Carter discloses that the output drive signal may have a small triangular waveform superimposed on it due to the noisy switching nature of the source 
The Examiner believes that, based on the foregoing arguments, claims 1-9 are shown to be disclosed in the prior art presented in the Office actions of record.  Based on the arguments presented above, the Examiner believes that in addition, all the limitations in claims 10-18 are disclosed by the prior art present.  Accordingly, all the limitations of the present invention are taught by the prior art presented.
Double Patenting
A nonstatutory double patenting rejection was issued in the 09/30/2021 Office action and remains open.
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0285368 to Carter et al. (Carter). 
As to Claim 1:
Carter discloses, in FIGs. 2 & 4:
a method comprises: 
providing, by a signal source circuit (200) of a sensing circuit (200), a signal (401) to a sensor (226, 412) via a conductor (lead into 412), 
wherein, when the sensor is exposed to a condition (change in 401 to 418; ¶ [0051] - ¶ [0054]) and is receiving the signal, an electrical characteristic of the sensor affects the signal (¶ [0042] - ¶ [0049], ¶ [0051] - ¶ [0054]), 
wherein the signal includes at least one of: 
a direct current (DC) component (¶ [0051] - ¶ [0054]) and an oscillating component (¶ [0051] - ¶ [0054]), 
wherein, when the sensing circuit is in a noisy environment, transient noise couples with the signal to produce a noisy signal (¶ [0051]   ¶ [0054]); 
comparing, by a transient circuit (400) of the sensing circuit, the noisy signal with a representation of the noisy signal (413); and 
when the noisy signal compares unfavorably with the representation of the noisy signal, supplying, by the transient circuit, a compensation signal to the conductor (403), 
wherein a level of the compensation signal corresponds to a level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]).  
As to Claim 2:
Carter further discloses, in FIGs. 2 & 4:
further comprises: 
when the noisy signal compares unfavorably with the representation of the noisy signal in a first manner, sourcing, by the transient circuit, a first current on the conductor (401), 
wherein a level of the first current corresponds to a first level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
when the noisy signal compares unfavorably with the representation of the noisy signal in a second manner, sinking, by the transient circuit, a second current from the conductor (401), 
wherein a level of the second current corresponds to a second level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]; where 401 is produced "based on the discrepancy" in comparing "the conditioned feedback signal 403 voltage against the reference voltage 402").  
As to Claim 3:
Carter further discloses, in FIGs. 2 & 4:
further comprises: 
sourcing, by a power source circuit (410) of the signal source circuit, at least one of a voltage and a current to the sensor to produce the signal or to produce a power signal as the signal (401; ¶ [0051] - ¶ [0054]); 
detecting, by a change detection circuit (426) of the signal source circuit, the effects on the signal as a result of the electrical characteristic (¶ [0051] - ¶ [0054]); 
generating, by the change detection circuit, a signal (403) that is representative of change to the signal based on the detected effect on the signal (¶ [0051] - ¶ [0054]); and 
generating, by a regulation circuit (404) of the signal source circuit, a regulation signal (at output of 404 to 410) to at least one of, regulate the DC component to a desired DC level and regulate the 
As to Claim 4:
Carter further discloses, in FIGs. 2 & 4:
further comprises: 
delaying, by a delay circuit (428, 440) of the transient circuit, the noisy signal to produce the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a dependent supply source (408, 410) of the transient circuit, the compensation signal (¶ [0051] - ¶ [0054]).  
As to Claim 5:
Carter further discloses, in FIGs. 2 & 4:
further comprises: 
receiving, by an integration circuit (428, 440) of the delay circuit, as an input the noisy signal and output the representation of the noisy signal (¶ [0051] - ¶ [0054]; where it is art-recognized that a "series R, parallel C" is an integrator circuit; see, for example, https://www.electronics-tutorials.ws/rc/rc-integrator.html); and 
receiving, by a low pass filter circuit (428, 440) of the delay circuit, as an input the noisy signal (output of 426) and output the representation of the noisy signal (403; ¶ [0051] - ¶ [0054]).  
As to Claim 6:
Carter further discloses, in FIGs. 2 & 4:
wherein the dependent supply source includes one of: 

a dependent voltage source.  
As to Claim 7:
Carter further discloses, in FIGs. 2 & 4:
further comprises: 
producing, by an integrator circuit (428, 440) of the transient circuit, the representation of the noisy signal (403;  ¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the conductor (401;  ¶ [0051] - ¶ [0054]).  
As to Claim 8:
Carter further discloses, in FIGs. 2 & 4:
further comprises: 
producing, by a low pass filter circuit (428, 440) of the transient circuit, the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (403;  ¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the conductor (¶ [0051] - ¶ [0054]).  
As to Claim 9:
Carter further discloses, in FIGs. 5 & 6:
further comprises: 

sourcing, by a first current source (508) of the transient circuit, the current to the conductor (¶ [0055] - ¶ [0060]); 
comparing, by a second operational amplifier (524) of the transient circuit, the noisy signal with a second representation of the noisy signal (¶ [0055] - ¶ [0060]); and 
sinking, by a second current source (526) of the transient circuit, the current to the conductor (540;  ¶ [0055] - ¶ [0060]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of U.S. Patent Application Publication No. 2006/0232461 to Felder.
As to Claim 10:
Carter discloses, in FIGs. 2 & 4:
a method comprises: 
comparing, by a comparator (404) of a sensing circuit (200), a regulated source signal and a reference source signal to produce a comparison signal (at output of 404 to 410) 
wherein when the sensing circuit is in a noisy environment, noise couples to the regulated source signal to produce a noisy signal (413); . . . 
 . . . producing, by a dependent current source (410) of the sensing circuit, the regulated source signal based the analog regulation signal (¶ [0051] - ¶ [0054]), 
wherein the dependent current source is sourced by a direct current (DC) input voltage (408); and 
comparing, by a transient circuit (400) of the sensing circuit, the noisy signal with a representation of the noisy signal (413); and 
when the noisy signal compares unfavorably with the representation of the noisy signal, supplying by the transient circuit, a compensation signal to the DAC (403), 
wherein a level of the compensation signal corresponds to a level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]).  
However, Carter is not used to disclose:
 . . . converting, by an analog to digital converter (ADC) of the sensing circuit, the comparison signal into a digital signal; 

Felder discloses, in FIG. 2:
 . . . converting, by an analog to digital converter (ADC) (212) of the sensing circuit, the comparison signal into a digital signal (¶ [0034] - ¶ [0051]); 
converting, by a digital to analog converter (DAC) (214) of the sensing circuit, the digital signal into an analog regulated signal (¶ [0034] - ¶ [0051]); . . . 
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the bi-directional servo actuator control disclosed by Carter, by incorporating the analog-to-digital converter with digital-to-analog converter, disclosed by Felder, in order to provide a Digital-To-Analog Converter coupled to an Analog-to-Digital Converter to convert the digital output of the ADC into an analog feedback signal (Felder; Abstract).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
wherein the sensing circuit further comprises: 
an alternate current (AC) coupling circuit operably coupled to the transient circuit and an output of the DAC.  
However, Felder further discloses, in FIG. 2:
wherein the sensing circuit further comprises: 
an alternate current (AC) coupling circuit (12) operably coupled to the transient circuit and an output of the DAC (¶ [0034] - ¶ [0051]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 10 above, except for 

when the noisy signal compares unfavorably with the representation of the noisy signal in a first manner, sourcing, by the transient circuit, a first current to the DAC, 
wherein a level of the first current corresponds to a first level at which the noisy signal compares unfavorably with the representation of the noisy signal; and 
when the noisy signal compares unfavorably with the representation of the noisy signal in a second manner, sinking, by the transient circuit, a second current from the DAC, 
wherein a level of the second current corresponds to a second level at which the noisy signal compares unfavorably with the representation of the noisy signal.  
However, Carter further discloses, in FIGs. 2 & 4:
further comprises: 
when the noisy signal compares unfavorably with the representation of the noisy signal in a first manner, sourcing, by the transient circuit, a first current to the DAC (401), 
wherein a level of the first current corresponds to a first level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
when the noisy signal compares unfavorably with the representation of the noisy signal in a second manner, sinking, by the transient circuit, a second current from the DAC (401), 
wherein a level of the second current corresponds to a second level at which the noisy signal compares unfavorably with the representation of the noisy signal (¶ [0051] - ¶ [0054]; where 401 is produced "based on the discrepancy" in comparing "the conditioned feedback signal 403 voltage against the reference voltage 402").  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 

comparing, by an operational amplifier of the transient circuit, the noisy signal with the representation of the noisy signal; and 
supplying, by a dependent supply source of the transient circuit, the compensation signal.  
However, Carter further discloses, in FIGs. 2 & 4:
further comprises: 
delaying, by a delay circuit (428, 440) of the transient circuit, the noisy signal to produce the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a dependent supply source (408, 410) of the transient circuit, the compensation signal (¶ [0051] - ¶ [0054]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
comprises one of: 
receiving, by an integration circuit of the transient circuit, as an input the noisy signal and output the representation of the noisy signal; and 
receiving, by a low pass filter circuit of the transient circuit, as an input the noisy signal and output the representation of the noisy signal.  
However, Carter further discloses, in FIGs. 2 & 4:
comprises one of: 
receiving, by an integration circuit (428, 440) of the transient circuit, as an input the noisy signal and output the representation of the noisy signal (¶ [0051] - ¶ [0054]; where it is art-recognized that a  https://www.electronics-tutorials.ws/rc/rc-integrator.html); and 
receiving, by a low pass filter circuit (428, 440) of the transient circuit, as an input the noisy signal (output of 426) and output the representation of the noisy signal (403; ¶ [0051] - ¶ [0054]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 13 above, except for 
wherein the dependent supply source includes one of: 
a dependent current source; and 
a dependent voltage source.  
However, Carter further discloses, in FIGs. 2 & 4:
wherein the dependent supply source includes one of: 
a dependent current source (408, 410); and 
a dependent voltage source.  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 
producing, by an integrator circuit of the transient circuit, the representation of the noisy signal; 
comparing, by an operational amplifier of the transient circuit, the noisy signal with the representation of the noisy signal; and 
supplying, by a current source of the transient circuit, the current to the DAC.  
However, Carter further discloses, in FIGs. 2 & 4:
further comprises: 

comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the DAC (401;  ¶ [0051] - ¶ [0054]).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 10 above, except for 
further comprises: 
producing, by a low pass filter circuit of the transient circuit, the representation of the noisy signal; 
comparing, by an operational amplifier of the transient circuit, the noisy signal with the representation of the noisy signal; and 
supplying, by a current source of the transient circuit, the current to the DAC.  
However, Carter further discloses, in FIGs. 2 & 4:
further comprises: 
producing, by a low pass filter circuit (428, 440) of the transient circuit, the representation of the noisy signal (¶ [0051] - ¶ [0054]); 
comparing, by an operational amplifier (404) of the transient circuit, the noisy signal with the representation of the noisy signal (¶ [0051] - ¶ [0054]); and 
supplying, by a current source (410) of the transient circuit, the current to the DAC (¶ [0051] - ¶ [0054]).  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 10 above, except for 

comparing, by a first operational amplifier of the transient circuit, the noisy signal with a first representation of the noisy signal; 
sourcing, by a first current source of the transient circuit, the current to the DAC; 
comparing, by a second operational amplifier of the transient circuit, the noisy signal with a second representation of the noisy signal; and 
sinking, by a second current source of the transient circuit, the current to the DAC.  
However, Carter further discloses, in FIGs. 5 & 6:
further comprises: 
comparing, by a first operational amplifier (506) of the transient circuit, the noisy signal with a first representation of the noisy signal (¶ [0055] - ¶ [0060]); 
sourcing, by a first current source (508) of the transient circuit, the current to the DAC (¶ [0055] - ¶ [0060]); 
comparing, by a second operational amplifier (524) of the transient circuit, the noisy signal with a second representation of the noisy signal (¶ [0055] - ¶ [0060]); and 
sinking, by a second current source (526) of the transient circuit, the current to the DAC (¶ [0055] - ¶ [0060]).  
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:  
converting, by the DAC, the compensation signal into a compensated digital signal; and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849